PD-1656-15
                         MUkMdLMlMl

                                        ItatreFVtiihfJ/iLAppaiiA
       \l.                              MMTeW
TtitiTfireoFTtMS, hppllltt

                         nrTTOni U JkfidnroMij h\ii^
                       tttld.tJlp.f.kUia)
 mttm UtMUumm.-x^'XU fsuSTpffippttiM hrtmm
k PreTxi)^ M br.^JH£TittiMj hMblTd ktoiUM uhmlku IdM)
                         ~r.



tij/? ~xs a t.mpun an oF P>n hunts To tueTitm tbttr't Tfrnsmm
to rtMifl) jAMism uF Uppuiate:

 ApPflMlJT:
foihtojSmriMM                       IMmMmMK.
                                    M#MM,)idfl#.UWt>
                                    P.Utlltm ttn1iPtfiulWH)iio

APPeuk:                             ftWBLMTH HtiLhiHJteL
iMJimMrmi.                          fkMmijJMPAL&MmMl
                                    Uhnun
                RECBVED1N
                                   flmuvL^wiiiiii
      6QtJFffQF-CBM>NAL APPEALS

                 DEC 15 2015


              -AbefAeostarClerk-



                          P«fr£i
  Htti tM£S MfoUAltf fafoil/AtlMUt PEftTihdMniE fMftT
i)P AmfHiTbk}kEhliix.t DtM£mMj//IPPEflu»lT«£ kmt\koF:
 it\) kmuitir foMEtiM mr k< tM<mimr6M fa&ilfiTo Out
hum iiiiA DatiED
  hPPCLUtiT ComtlOf Til AT TliMT/IT£ DFTMtTii THE 1lak$TVTa
of htlT<:i>i>! hutltri Pitled To /jumJiJmTo Fm.e fot AtcMell:jn:
hMTtTUTroriH iJMtlMEiJT li
it) UPPelMT tumpoU hunriM tut k) imtt -nxm mm km

(D.) AfPELMTfiUB CoiJTEhlDS TMTMHuMT/ihMllL EfrteM.F. ihrioirr
DrCEOT BkbEtitE CtMrFiTaTtt htttlriULE fopfrt Uszb adUm^
dc/Jtejtide AfpELUhiTh FMTixulflfiem \l.trm.Mini.Ul%
TiiAx\tiMPMhh^iminii\\bT^kFMMimiuM.tii.-.
f.g. hmTT ]/. fr/m, Ilk Ilil.M 0M CUif.tntf. Up. LM)

            tomtptr html
            kv, hhkatu \i. arm m,ibi.,u w.ntti.i
            tram. ^m.i- turn m. a/o m)
    ntiMr LmtiDt the tputrshMiD UhEtiJ-rtiETtcmcmm
\)tTelMri4t}Tad oF httlTU^ tUtUPnA PiFFeMP. tiFltSDUT
 (ftfiPtHlUEIDHtf^lBW pBhlH-faOE 11.61.DuETi-flU FtlTTMT
.THE A9PMtttTF.ttl PwtetiThMiTt PtMf TUTU blii Pea/'ED
Pup ifopm knimi th tm hmriDMirnittFm MitzTuTtoiJ
kM IhsJsti TUB fcMTTo FUF Ffr$ AtMEM)




                     m%
  htuutfT toriCLUMJ TtiHTTiJ ttJe tfltrref! HatutitrFqhtH
m PrffiiohicF'bxscdmoMM'kite/Jig nhn itnrBsrrmi
v. ImMMmmm nm j\M. \\-t>o,u it: tv the ii^judikjil-
dTSTftfT Pi HUT hit llkmsttl CpMTi/TeM- IME hllM-MUM
t>j tupSts/th NuatoFAppeals tJUfUieJ/J-nnTTVE Cduatof
hpptiU fititxiLdIrRktiT fcs DeTxFtqiJdue to fmtoFDiiz Pums
\f6S Defied TttttT3l tFseiFts Mum To DeiJj/tHe APP~elMTA
FktP Tmi.teEJM, httiTrTuTrtiii lVkhEnlMEt4TRiMTj)fiL$6
Mv. htMFill EPUH kH -MUtMDxtTroMj)

               htM

hpiHfTTtitT H( LITE htEPTtati tiFTliE titTll tlUHTDF UpPMlS'
UltnOti^UF To l\ tMtti}F0Fht)tlPJ5i JEMftDEtED Tf M DMDInjE.i
M\iu FHiuntm dPidm filmof$a twftFIti hihmotlU
UUPSFD Akit) kdfrPMtiTflEflMflEdTf} to1 FaM,WttUe Ujxfrd
U hmm kt) f\ tJEiJ-nttRL ktttiTEuM FonuUnit ktikMFi
Uv-tiF 71 m-tii APPiLLkdrMUl ENTITLED.

                                        tmnrMutooM

                                       1m(eP\I P,m^m
                                           ICIWUMT
                                       IDDO loDUctoMLtittmil

                                     SMEpsftTM WWI6



                  PWE
            [eptxFtchtf of fjf.d\ltct
    Tfr# TiTdCfMiF/Shl DettMElHriMlsA Ifi/EAdDfoet&T
POpl/ Of TIF FMOXilf, feTxTTOAi MAppum 'hott* lis kiti
JWlDEfl Mlli nixi oti All hmiStL ofHecoPQAm TiTecested
 P/H?T|f LtfFED kLBI/J :


 MiUML
ItekMJswML
 UMiMin
tt>(E\lEptllTUtJiSxMt\ 1II31-HI0


 faun oFMimx^l Appeals
 U.Uvuoi
 MMJMmJIIIL
                                          'iuMlK
                                   X
                                   /FppELUUJr'PPojE   II




                       4